Citation Nr: 0711146	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-23 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent prior to February 4, 2005 and greater than 70 percent 
beginning February 4, 2005 for post-traumatic stress disorder 
(PTSD).

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to January 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2003 and 
April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing has 
been made and is associated with the claims file


FINDINGS OF FACT

1.  The service connected PTSD is productive of total 
occupational and social impairment both prior to and 
beginning February 4, 2005.

2.  The veteran's claim for TDIU was received in June 2003, 
subsequent to his claim for service connection for PTSD.

3.  The grant of a 100 percent evaluation for the service-
connected PTSD renders moot the claim for entitlement to 
TDIU.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The issue of entitlement to TDIU is moot.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.101 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  Given the favorable outcome of 
this claim, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Higher Initial Evaluation for PTSD Prior to and Beginning 
February 4, 2005

The RO granted service connection for PTSD in a January 2003 
rating decision, assigning a 50 percent evaluation, effective 
January 8, 2002, the date the veteran's claim was received.  
This evaluation was confirmed and continued until August 
2005, when the RO granted an increase to 70 percent, 
effective February 4, 2005.  

The veteran appealed the initial evaluation assigned.
 
Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's PTSD was evaluated under the General Rating 
Formula for Mental Disorders found in 38 C.F.R. § 4.130.  
Under this criteria, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impairment judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent, evaluation is afforded for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
accorded where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF of 41 to 50 
is representative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is representative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).

The veteran argues that his PTSD is more disabling than 
initially evaluated, both prior to and beginning February 4, 
2005.  The records presents some challenges to the veteran's 
arguments.  Specifically, the veteran has been diagnosed with 
bipolar disorder, which is nonservice-connected, and which 
has been found by VA examiners to be at least in part 
productive of his impaired employability.  In addition, the 
veteran was discontinued from his vocational rehabilitation 
program after a period of, essentially, nonresponsiveness, 
which resulted in class failures, failure to respond to his 
counselors, and failure to report for scheduled medical 
treatment.  

However, after review of the evidence, and for reasons 
explained below, the Board finds the medical evidence 
supports the veteran's contentions, and finds that 100 
percent evaluations are warranted for the veteran's PTSD both 
prior to and beginning February 4, 2005.

As the Board finds that a 100 percent schedular evaluation is 
warranted for both periods of time under consideration, the 
Board will discuss in its analysis the time period prior to 
February 4, 2005 and that beginning February 4, 2005 as one 
time period.

While VA examination reports conducted in December 2002, 
November 2003, and February 2005 reveal GAF scores for PTSD 
of 55, 55, and 50, respectively, the VA examiners found the 
veteran to be unemployable in November 2003 and to have 
impaired employability in February 2005-due at least in part 
to the service-connected PTSD.  Moreover, VA outpatient 
treatment records document reported periods of black-outs 
associated with rage as early as January 2002, and persistent 
suicidal ideation such that the veteran was asked to agree 
not to hurt himself as early as January 2003.  These records 
further evidence such symptoms as persistent lack of trust, 
social isolation, anxiety, stress, nightly nightmares, 
difficulty sleeping, angry outbursts, hopelessness, memory 
impairment and decreased concentration.  Of particular 
concern are observations by VA health care providers that the 
veteran minimized his feeling of suicidal ideation, 
particularly in reference to his daughter (i.e., if it were 
not for her, he has said, he would have no reason to live), 
and the degree to which he avoided people and situations out 
of fear of doing them harm, i.e., going into a rage and 
lapsing into associated black out.  The trigger for these 
episodes were identified by his health care providers as 
memories associated with the veteran's combat experiences in 
Somalia.

Concerning the veteran's social adaptability, VA examination 
in December 2002 notes that the veteran then had no other 
meaningful relationship than that with his daughter.  The 
examiner found the veteran to be extremely isolated, having 
few interests but singing.  Subsequent VA and non-VA 
treatment records do not demonstrate that the veteran's 
social adaptability has improved.  Rather, these records 
document that the veteran continues to exhibit hypervigilance 
and startle response, distrust in relationships, and 
continued inability to maintain control over angry outbursts 
such that the veteran seeks to withdraw from and avoid 
interaction with people.  He reported two common law 
marriages, one lasting three years, with no long term 
relationships since.  His witness in January 2007 testified 
that she had been involved with the veteran for only seven 
months. 

VA and non-VA treatment records further document difficulty 
in stabilizing the veteran's medications, with resultant 
decreased concentration, memory impairment, depression, and 
suicidal ideation.  These factors were shown to have severely 
impacted the veteran's employability and ability to 
participate effectively in vocational rehabilitation.  These 
records also reveal that the veteran has been hospitalized on 
several occasions following violent outbursts that resulted 
in his having to be restrained and then hospitalized in a 
psychiatric ward.  Finally, these records demonstrate that 
the veteran has become extremely isolated due to his 
withdrawal from and avoidance of people, which is aggravated 
by his fear that he will be provoked into a rage, lose 
consciousness and lose control. 

The Board is cognizant that VA and non-VA records show that 
the veteran has been diagnosed with bipolar disorder, a 
disorder which has not been service connected.  Moreover, the 
Board observes that findings of unemployability and impaired 
employability in November 2003 and February 2005 were 
attributed in part to bipolar disorder, for which a GAF of 48 
was assessed.  Hence, while the medical evidence demonstrates 
that the veteran's disability picture approximates total 
occupational and social impairment, the Board acknowledges 
that the record presents some question as to whether the 
veteran's inability to obtain and retain gainful employment, 
participate effectively in vocational rehabilitation, and 
withdrawal from and avoidance of social interaction with 
others is due solely to his PTSD or to a combination of these 
service-connected and nonservice connected disabilities.

Notwithstanding, the Board finds that the evidence supports 
resolution of the matter in the veteran's favor.

First, as the Board will explain, the medical evidence does 
not, in this case, provide the expert medical opinions 
necessary to parse the symptomatology of the nonservice-
connected bipolar disorder from the symptomatology of the 
service connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Therefore, the symptomatology attributed to the 
veteran's psychiatric disability picture cannot be divided 
and must be considered, and evaluated, in its totality.

The November 2003 VA examination report found the veteran to 
be unemployable due to dual diagnoses of PTSD and bipolar 
disorder.  In discussing his findings, the examiner opined 
that the rapid cycling bipolar disorder was more problematic 
than the PTSD, although it was difficult to separate out the 
two.  Later in the report, the examiner stated that his 
finding of unemployability was based on the bipolar disorder.

In February 2005, the examiner opined that both the PTSD and 
bipolar disorder interfered with the veteran's capacity to 
work, but that he did not believe that the PTSD, alone, 
rendered the veteran completely unemployable.  Rather, the 
examiner observed, the veteran could work in a sedentary job 
with little interaction with the public.  The examiner 
further commented that if the veteran was given assistance 
with vocational rehabilitation and concentration and short 
term memory difficulties interfered with completion of his 
studies, he would be concerned about the veteran's 
employability.

Private hospital records dated in August 2003 would appear to 
support this distinction.  These records show the veteran was 
hospitalized following a period of confusion and loss of 
control for which he had little memory.  It was reported that 
co-workers had called 911 because the veteran was not making 
sense and was out of control at a club where he was working 
as a disc jockey.  The physician noted that the episode 
followed a period of sleeplessness lasting three days, and 
that the veteran recalled he was preaching religion because 
he had experienced an epiphany.  The physician diagnosed 
bipolar disorder.

Yet, with due consideration to the VA examiners' opinions, 
the Board observes that neither examiner provided any basis 
upon which to adequately parse the symptoms of the diagnosed 
PTSD from that of the bipolar disorder.

Moreover, the VA examination reports are inconsistent in 
finding that any unemployability or impaired employability is 
solely or more due to the nonservice-connected bipolar 
disorder.  The November 2003 report reflects first an opinion 
of unemployability due to the combination of bipolar disorder 
and PTSD.  The examiner stated he felt that bipolar disorder 
was the more problematic of the two disorders, but also 
stated it was difficult to separate the symptomatology of the 
bipolar disorder from that of PTSD.  It is not until the end 
of the report that he states the finding of unemployability 
is based on the bipolar disorder.  In February 2005, the 
examiner opined that both the PTSD and bipolar disorder 
impaired the veteran's employability, but stated that the 
veteran was not entirely unemployable.  Yet, he also found 
that the veteran's prognosis was poor due to the fact he 
continued to have psychiatric hospitalizations and to 
struggle with the side-effects of his psychiatric 
medications.  Notably, the examiner observed that the veteran 
had to decrease employment opportunities as a disc jockey 
because of his fear of getting into more fights.  

The Board finds that if the medical personnel cannot 
distinguish between the service-connected and nonservice 
connected symptomatology arising from the veteran's 
psychiatric disability picture in total, the Board also 
cannot distinguish it.  See Mittleider, supra.  The Board 
therefore concludes that it is impossible to divide the 
symptomatology of the veteran's nonservice-connected bipolar 
disorder from the symptomatology of the service-connected 
PTSD.  

Second, the Board observes that other evidence in the claims 
file supports a finding of unemployability attributable to 
the veteran's PTSD, including his inability to complete 
vocational rehabilitation.  

In January 2002, the veteran submitted a statement proffered 
by the Director of Nursing at the health care facility at 
which he was employed.  The statement shows, in pertinent 
part, that the veteran's inability to maintain concentration 
and basic skill performance during periods of heavy patient 
flow resulted in forgetfulness and inaccuracy on a nearly 
daily basis.  The Director ultimately found the veteran 
unsuitable for continued employment.

The veteran's vocational rehabilitation records further 
demonstrate an inability to successfully participate in 
studies which would afford him the opportunity to work in the 
type of sedentary, relatively isolated fields that would be 
compatible with any potential employability.  These records 
show that he failed multiple classes in 2005 and did not show 
for schedule meetings with his counselor.  The counselor also 
noted that the veteran failed to report for medical treatment 
appointments.  While it appears from a first glance at the 
record that the veteran simply failed to participate-both in 
his vocational rehabilitation program and in his medical 
treatment-a closer review of the medical evidence reveals 
that the prescription medications prescribed to treat his 
psychiatric disability caused serious side effects that 
ultimately rendered him unable to complete his vocational 
rehabilitation program.

In an undated statement following the Fall 2005 semester the 
veteran requested reconsideration to continue his educational 
program, citing several mitigating factors, including a 
diagnosis of rapid onset dystonia parkinsonism and 
prescription of new medications with side effects of 
drowsiness, dizziness, and head pain.  A September 2006 
report of contact indicates that the veteran reported for a 
meeting with his counselor earlier in the month.  The 
counselor stated the veteran had not participated in the 
program for 180 days, nor had he attended any classes on his 
own to raise his grade point average.  It is noted that the 
veteran was unemployed.  The counselor observed the record 
supported the veteran's claimed mitigating circumstances.  In 
addition, the counselor noted that the veteran had a 
diagnosis of bipolar disorder, which did not appear to be 
under control.  The counselor therefore recommended that the 
veteran's file be discontinued, but stipulated that he could 
reapply after raising his grades.

A report dated in October 2006 shows that the veteran was 
discontinued but remained eligible to reenter training.  The 
report shows the veteran was working as a disc jockey.  

In January 2007, the veteran and his witness testified before 
the undersigned Acting Veterans Law Judge.  The Board found 
their testimony to be credible.  The veteran testified that 
his prescribed medications rendered him unable to participate 
in his studies.  The medication required to enable to sleep, 
he reported, was very strong, and made him groggy and 
forgetful.  Yet, when he didn't take the prescribed 
medications, he did not sleep and had gotten into 
altercations, blacking out and responding in a rage.  In one 
such incident, he testified, his black out was triggered by a 
law enforcement officer reaching for his weapon.  The law 
enforcement officers used a tazer to subdue him.  The veteran 
stated he was fortunate that the officers used a tazer rather 
than a gun, and testified that he was reluctant to deal with 
people or to go out for fear he would be provoked and unable 
to control himself.   The veteran's witness testified as to 
the veteran's inability to relax his vigilance or to calm 
himself to avoid altercations.  She stated that when the 
veteran did not take his medication, their relationship was 
characterized by fighting and stress, and was very, very 
rough.  However, she testified, the medication made him very 
forgetful and she had to manage his medication on a daily 
basis.  

VA and non-VA records corroborate the veteran's testimony.  
These records attest to the veteran's reluctance to rely on 
prescribed medication, but document his ultimate realization 
that medication was necessary in order for him to cope with 
his psychiatric disability.  The records document a difficult 
path in finding the most effective medications and mix of 
medications with corresponding increases and decreases in 
violence, suicidal ideation, confusion, forgetfulness, and 
decreased concentration.  For example, the August 2003 
private hospital records showing hospitalization after loss 
of control reflect that the veteran was on 150 milligrams of 
Zoloft at the time of the incident.  This medication was 
discontinued but records show it was subsequently restarted 
with resultant onset of suicidal ideation which culminated in 
another hospitalization in early 2004.  At the time of this 
incident a friend called police out of fear for the veteran's 
life but, when law enforcement personnel attempted to gain 
entry to his home, the veteran went into a rage, losing 
control and blacking out.  He was ultimately restrained by 
law enforcement and hospitalized.  These incidents are only 
two of many documented in the claims file.  

The Board observes that service-connection for rapid onset 
dystonia parkinsonism was denied in an April 2006 rating 
decision.  However, the Board finds that symptoms of this 
disorder may be distinguished from those of the veteran's 
psychiatric disability picture, and has not considered 
symptoms of parkinsonism in evaluating the veteran's PTSD.  
Parkinsonism is a "group of neurological disorders 
characterized by hypokinesia, tremor, and muscular rigidity" 
(Dorland's Illustrated Medical Dictionary, 1232 (27th ed. 
1988).  These citations are provided purely for definitional 
purposes to aid in the Board's discussion.  Cf. Kirwin v. 
Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 
(1994).  Use in this manner does not conflict with the 
holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  

Given the medical evidence documenting the difficulties in 
prescribing the veteran' medications to effectively treat his 
psychiatric disability, his documented side effects and their 
consequences, his testimony and that of his witness, the 
Board finds that the veteran's inability to complete his 
vocational rehabilitation training program was due to the 
side-effects of medication prescribed for his psychiatric 
disability.

As noted above, the examiner who conducted the February 2005 
VA examination stated that he would view the veteran's 
employability status differently should the veteran be unable 
to complete vocational rehabilitation studies due to 
difficulties with concentration and memory.  The record 
demonstrates that this outcome has come to pass.  Moreover, 
as the Board has already determined that a distinction 
between the bipolar disorder and PTSD cannot be made, the 
unemployability attributed to the veteran's overall 
psychiatric disability must therefore be attributed to his 
service-connected PTSD.  See Mittleider, supra.

Accordingly, any remaining evidentiary uncertainty as to the 
cause of the veteran's total occupational and social 
impairment is resolved in the veteran's favor.  See 38 C.F.R. 
§ 3.102.

Taken as a whole, the veteran's disability picture presents 
one of unemployability with social withdrawal and avoidance 
to the point of near total isolation.  Accordingly, the Board 
concludes that the veteran's PTSD meets the criteria for a 
100 percent evaluation both prior to and beginning February 
4, 2005.  

The Board has considered the application of staged ratings in 
this case, but has found that the 100 percent evaluation 
herein awarded should be effective as of the date of the 
grant of service connection.  VA and non-VA records reflect 
symptoms of unemployability as early as in January 2002 with 
symptoms of decreased concentration and forgetfulness, and 
suicidal ideation requiring a contract not to cause harm as 
early as January 2003.  Yet, a longitudinal view of the 
medical evidence reveals presence of such symptoms to the 
required degree of severity at the time of the veteran's 
claim.  For example, non-VA records show treatment, including 
difficulty with compliance with prescribed medication as 
early as 2000 and 2001.  And VA treatment records show that 
the veteran's initial entry into psychiatric evaluation and 
care was prompted by an episode of loss of control while 
employed at the health care facility that also employed the 
Director of Nursing who proffered the statement received in 
January 2002.  According benefit of the doubt to the veteran, 
the Board finds that the veteran's service-connected PTSD 
meets the criteria for a 100 percent evaluation for the date 
of service connection.  See Fenderson, supra; see also 
38 C.F.R. § 3.102.

After consideration of the evidence, the Board finds that the 
criteria for a rating of 100 percent for the service 
connected PTSD is met both prior to and beginning February 4, 
2005.  The Board expressly finds that the criteria for a 
rating of 100 percent for the service connected PTSD is met 
at the date of the grant of service connection. 

Entitlement to TDIU

Concerning the issue of entitlement to TDIU, the Board 
observes that by this decision, the Board has granted a 100 
percent evaluation for PTSD both prior to and beginning 
February 4, 2005.  In addition, the Board has specifically 
found that the symptomatology warranting the 100 percent 
evaluation has been so manifested from the grant of service 
connection, in January 2002.  The veteran did not file his 
claim for TDIU until June 2003.

Thus, in the present case, as the Board has granted a 100 
percent schedular evaluation for PTSD to the date of service 
connection, and the veteran's claim for TDIU was not filed 
until June 2003, the grant of a 100 percent schedular rating 
renders any potential claim for an earlier effective date for 
TDIU moot.  See Green v. West, 11 Vet. App. 472 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994) (a 
claim for TDIU presupposes that the rating for the condition 
is less than 100 percent); VA O.G.C. Prec. Op. No. 6-99, 64 
Fed. Reg. 52375 (1999) (a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect). 

Accordingly, the decision awarding a 100 percent schedule 
evaluation for PTSD has rendered moot the administrative 
claim for entitlement to TDIU on appeal to the Board.  
Therefore, having resolved the veteran's claim in his favor, 
there is no longer a question or controversy remaining with 
respect to entitlement to TIDU.  38 C.F.R. § 3.4 (2006).  

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.

	(CONTINUED ON NEXT PAGE)






ORDER

A 100 percent schedular evaluation for PTSD is granted both 
prior to and beginning February 4, 2005, subject to the laws 
and regulations governing the award of monetary benefits.

The claim for entitlement to TDIU is moot, and therefore 
dismissed without prejudice.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


